Citation Nr: 0211638	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  00-10 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, claimed as a nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to April 
1973.

In March 1981 the Muskogee, Oklahoma Regional Office denied 
the veteran's claim for service connection for a nervous 
condition.  The veteran did not appeal after receiving 
notification of this decision in March 1981.  

This appeal is from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that determined that the veteran's claim for 
service connection for a nervous condition was not well 
grounded. 

Under Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), the 
Board does not have jurisdiction to consider a claim which 
was previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
the Board must find that new and material evidence has been 
presented.  In light of this decision, the Board shall 
consider this matter in terms of whether new and material 
evidence has been submitted to reopen a previously denied 
claim for service connection for a nervous condition.

An appeal of the RO's denial to reopen a previously denied 
claim for service connection for a right foot disorder was 
withdrawn by the veteran in a signed statement submitted in 
April 2000.

In March 2002, the veteran testified at a videoconference 
hearing held in lieu of an in-person Travel Board hearing.  A 
transcript of this hearing is associated with the claims 
file.  

It appears that the veteran may now be attempting to file a 
separate claim for entitlement to service connection for post 
traumatic stress disorder.  However, the veteran's 
representative stated in the VA 646 submitted in February 
2002 that the disability on appeal is a generalized anxiety 
disorder.  This matter is referred to the RO for 
clarification and further adjudication, if warranted.  

The Board is undertaking additional development on the 
reopened claim for entitlement to service connection for a 
psychiatric disorder claimed as a nervous condition, pursuant 
to authority granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the appellant's 
response to the notice, the Board will prepare a separate de 
novo decision addressing the reopened claim.


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  The evidence before the RO in March 1981 revealed a 
diagnosis of an immature personality, which is not a 
psychiatric disability for compensation purposes.

3.  In March 1981, the RO denied the veteran's claim for 
service connection for a nervous condition.  The veteran was 
provided notice of the decision and his appellate rights.  He 
did not file a notice of disagreement.

4.  The additional evidence added to the record since the 
March 1981 rating decision, to the extent that it now 
reflects diagnoses of acquired psychiatric disorders such as 
post traumatic stress disorder, generalized anxiety disorder 
and major depressive disorder, is neither cumulative nor 
redundant and is so significant that it must be considered to 
fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The RO's decision in March 1981 denying entitlement to 
service connection for a psychiatric disorder, claimed as a 
nervous condition, is final.  38 U.S.C. § 4005 (c) (1976) 
(recodified at 38 U.S.C.A. § 7105 (West 1991)); 38 C.F.R. § 
19.153 (1980) (now 38 C.F.R. § 20.1103 (2001)).

2.  New and material evidence has been received since the 
March 1981 rating decision, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.104, 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In his original claim filed in January 1981, the veteran 
reported that he developed a "nervous condition" in 
September and October 1972 and had been treated for it at the 
Alameda Naval Air Station in January 1973.   

The veteran's service medical records that were obtained 
prior to March 1981 reflect normal findings on the June 1972 
enlistment examination and the veteran's denial of specified 
symptoms, including depression, excessive worry and nervous 
trouble of any sort, an accompanying report of medical 
history.  In November 1972 the Alameda Naval Air Station 
dispensary referred him to the Oakland Naval Hospital with a 
provisional diagnosis of moderate depression.  In the 
referral it was noted that he had had sleeplessness, crying 
spells and depression prior to medication, which had only 
improved his sleep. The report of psychiatric evaluation at 
Oakland the following day reflects that he stated he had been 
unhappy since joining the service.  He reported nervousness, 
fatigue and intermittent insomnia and anorexia, which he 
related completely to being in the service, stating that he 
was fine when home on leave.  His complaints as to military 
stressors were non-specific, but he clearly resented the 
military structure, the rank system and restrictions on his 
behavior.  His primary motivation was to obtain a discharge.  

The psychiatric evaluation report also reflects that the 
veteran came from an intact family, with his father career 
Navy.  His father had died four years earlier and the 
veteran's school grades and performance deteriorated somewhat 
in the initial years after his father's death but improved by 
senior year.  He had a past history of impulsive behavior and 
some aggressive outbursts, although for the past several 
years he tended to deal with conflict through avoidance.  
Mental status examination revealed the veteran to be quiet 
and soft-spoken, without evidence of a thought disorder.  He 
appeared mildly depressed but not anxious.  Sensorium was 
clear and psychological insight was minimal.  The impression 
was immature personality, manifested by low frustration 
tolerance, poor judgment and passive dependent personality 
traits.  

The examining physician opined that the veteran was a rather 
immature individual with many passive dependent features.  He 
was said to have no motivation for military duty and was 
mainly concerned with getting a discharge from the service.  
There was no suggestion of psychosis or disabling neurosis.  
He was not in need of psychiatric hospitalization.  It was 
noted that although a counseling relationship at his command 
might be attempted, the examiner was pessimistic that the 
veteran could mature sufficiently to be able to make an 
adequate contribution to the service.  Recommendations for 
discharge by reason of unsuitability were made.  His April 
1973 separation examination revealed normal psychiatric 
findings.  

In March 1981 the RO denied entitlement to service connection 
for a nervous condition on the basis that the veteran's 
immature personality was a personality disorder and a 
disability under VA regulations.  Notice of this decision was 
sent to the veteran on March 18, 1981.  The veteran did not 
appeal this decision.  

VA treatment records received after March 1981 reflect 
treatment for heart problems in June 1985 and 1993.  In a 
1985 claim the veteran mentioned that he had had a foot 
injury and alcohol abuse while in service.  

In April 1995, the veteran submitted a letter to the RO 
seeking to reopen his claim for service connection for a 
"neuropsychiatric disorder."  In support of his claim he 
argued that the disorder began during active duty while he 
was stationed in the same places that his father had been 
stationed.  He asserted that these duty stations led to his 
psychiatric disorders.   In support of this claim he 
submitted copies of his service medical records in February 
1999.  He also stated that he was currently receiving 
treatment at the Dallas VA medical Center in a statement in 
support of his claim also received in February 1999.  

In a February 1999 statement in support of his claim, the 
veteran stated that during service, he had been in the same 
buildings where his father, who had died in 1969, had worked.  
He further stated that while assigned to these areas, he 
"saw" and "heard" his father, which caused him to have a 
mental breakdown.  He alleged that when he reported his 
mental situation to the naval air station's commanding 
officer, the officer mocked him, told him he had a maturity 
problem, and later verbally abused him, using racial slurs.  

Records obtained from the Dallas VA medical center show 
treatment between January 1998 and March 1999 for physical 
disabilities unrelated to this claim.  

In a June 1999 rating decision, the RO denied entitlement to 
service connection for a nervous condition on the basis that 
it was not well grounded.  

In support of his claim, the veteran again submitted copies 
of his service medical records and service personnel records.  
The service personnel records contain a page pertaining to 
his father, reflecting that he was stationed at the Alameda 
Naval Air Station from September 1965 to September 1967 and 
then on the USS Preston and that he was a senior enlisted 
man.   

In April 2000, the veteran testified at a hearing before a 
hearing officer at the RO.  He related his experiences of 
having visual hallucinations of his deceased father while 
assigned to the same building areas where his father had 
worked.  He testified that he had told his commanding officer 
about what he was experiencing and was subjected to 
derogatory comments and told to leave.  Transcript at 2.  He 
went to the dispensary and was referred to a psychiatrist.  
He testified that the psychiatrist did not treat him but told 
him he was immature.  Transcript at 2-3.  He testified that 
shortly thereafter he was discharged from service, and did 
not seek treatment again until he was treated for alcohol 
problems in Oklahoma City after service.  Transcript at 3, 7.  
He testified that he was treated several times after service 
for alcohol, but was diagnosed by his current private doctor 
as having post traumatic stress disorder (PTSD) and anxiety 
complex.  Transcript at 3-4.   
 
A March 2000 report drafted by R. Mandell, Ph. D., a 
psychologist, reflects the veteran's reported history of 
having seen his dead father during service while in the mess 
hall where his father had worked and of having been ridiculed 
when he reported the situation to his Navy superiors.  The 
veteran identified various alcohol treatment centers from 
which he had received treatment.  Dr. Mandell diagnosed PTSD, 
generalized anxiety disorder, major depressive disorder, 
nicotine dependence, previous alcohol abuse (5 years in 
recovery) and previous amphetamine abuse (20 years in 
recovery).  Dr. Mandell noted that "the [veteran] contends 
that his mistreatment by U.S. Navy personnel damaged him 
psychologically and was the cause of his abuse of alcohol and 
amphetamines."  In his conclusions and recommendations Dr. 
Mandell noted that the veteran was in a trauma resolution 
program for PTSD.  

In a March 2001 deferred rating, the RO noted the new "duty 
to assist" and planned to obtain records of treatment from 
VA medical centers listed Dr. Mandell's March 2000 report, 
using the treatment dates specified in this report.  Also in 
March 2001, the RO sent the veteran a letter notifying him of 
the recently enacted Veterans Claims Assistance Act (VCAA) 
and advising him of the evidence needed to support his claim.  

Requests for information were submitted to the VA Medical 
Centers (VAMC) in Oklahoma City, Oklahoma; Topeka, Kansas; 
Little Rock, Arkansas and St. Louis, Missouri in March 2001.  
Records were obtained from VAMC, Muskogee, Oklahoma, showing 
that the veteran underwent detoxification for alcohol in May 
1982, and gave a 19 year drinking history, with an episode of 
prior alcohol treatment program in 1980 and a diagnosis of 
chronic alcoholism.  Records obtained from the VAMC in Little 
Rock, Arkansas, reflect nearly a month of treatment in June 
1982 for alcohol and drug abuse following transfer from the 
Muskogee, Oklahoma VAMC.  The hospital reports do not refer 
to any difficulties during the veteran's naval service or 
reflect any psychiatric disorders unrelated to alcohol/drug 
abuse.  

Regarding the remainder of the requested records, a request 
for information sent in March 2001 to the Dallas, Texas VAMC 
reflects that as of August 2000, treatment records were 
transferred to its custody.  The Oklahoma City, Oklahoma 
VAMC's ROI clerk's reply to the RO's request for information 
was marked as originating from Dallas, and indicated that no 
pertinent records of treatment from Oklahoma City were found 
for 1977.  

Additional records were obtained from the Waco, Texas RO in 
October 2001 and include a February 1984 record of treatment 
for alcohol abuse with a history of binge drinking episodes 
dating back to 1977 and an impression of alcohol abuse.  A 
June 1985 treatment record reflects complaints of vomiting, 
shortness of breath and chest pain following drinking of a 
nonalcoholic punch.  VA treatment records from 1987 reflect 
that the veteran was treated for alcohol related problems 
from April 1987 through August 1987 in the Topeka, Kansas 
VAMC.  A 1987 closing summary of an unknown month reflects 
diagnoses of alcohol abuse, marijuana abuse and alcoholic 
gastritis.  Treatment records from May 1987 reflect that he 
attended a night program for alcohol and drug use.  Treatment 
notes from October 1987 and November 1987 reflect that he had 
some improvement in his behavior and had fewer problems with 
his family, with a decrease in anger and temper problems.  
Again, the Dallas ROI clerk provided a notation indicating 
that no records from 1977 could be found.  

In March 2002, the veteran testified at a videoconference 
hearing, stating that he was diagnosed with a psychiatric 
disorder in November 1972 while still in the service.  
Transcript at 2-3.  He testified that he sought treatment at 
VAMCs in Missouri, Oklahoma, Kansas and Arkansas, but did not 
receive a formal diagnosis until recently.  Transcript at 3.  
He testified that his current psychiatric problems for which 
he was taking medication, began in service when he was 
assessed as "immature."  Transcript at 4.  He testified 
that following service, he first sought treatment for his 
psychiatric problems in 1976, when he went to the VA in 
Oklahoma City, and indicated that he only received 
detoxification treatment for alcohol problems there.  
Transcript at 5.  He later testified that the first time he 
received inpatient treatment was in 1981 at the Muskogee 
VAMC, then recalled having earlier treatment said to have 
taken place in 1976.  Transcript at 8.  He also testified 
that he received inpatient treatment at the Jefferson 
Barracks VAMC in 1990 and 1991.  Transcript at 7.  The 
veteran testified that he currently was being treated by Dr. 
Mandell, who was the first private medical provider to treat 
him for his psychiatric problems.  Transcript at 8-9.  He 
denied seeing any other medical providers for his psychiatric 
problems.  Transcript at 13-15.    

Legal Criteria-Service Connection and Finality

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2001).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. § 
3.303(c).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104. (West 1991).  If no notice of 
disagreement is filed within the prescribed period, the 
action or determination shall become final and the claim will 
not thereafter be reopened or allowed, except as otherwise 
provided by regulation. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In addition, 
all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

Analysis

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. VCAA, § 7(a), 114 Stat. at 
2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has also revised the provisions of 38 C.F.R. § 
3.159 effective November 9, 2000, in view of the new 
statutory changes. See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

With respect to disallowed claims, VCAA provides that nothing 
in this section shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in section 5108 of this title. VCAA § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified as amended at 38 U.S.C.A. § 
5103A(f)).  Clearly, therefore, to whatever extent the new 
legislation has changed the approach to developing evidence 
in claims, it has not modified the longstanding requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

Section 3 of the VCAA indicates that the provisions of the 
statute do not require VA to reopen a claim that has been 
disallowed in the absence of presentation of new and material 
evidence. 38 U.S.C.A. § 5103A. VA has determined that 
although the provisions of the VCAA do not require that a 
previously denied claim be reopened, VA does have a duty to 
notify the veteran of the evidence needed to substantiate the 
claim. Veterans Benefits Administration Fast Letter 01-02 
(January 9, 2001).

In the April 2000 statement of the case and the March 2001 
duty to assist letter advising the veteran of the VCAA, the 
RO informed the veteran of the evidence needed to establish 
his claim.  The veteran has been given the opportunity to 
identify and submit evidence and arguments in response, and 
has done so.  Additionally, the Ro obtained VA medical 
records.  The Board finds, therefore, that the Ro has 
satisfied the duty to notify and assist the veteran in 
support if reopening his claim for service connection.

In March 1981, the RO denied entitlement to service 
connection for a nervous condition because the evidence then 
of record did not show that the veteran then had an acquired 
psychiatric disorder.  None of the VA medical evidence 
received since then shows an acquired psychiatric disorder, 
other than primary alcohol/drug abuse.  Thus, that evidence 
is not new and material for reopening the claim.  However, 
Dr. Mandell's report reflects diagnoses of generalized 
anxiety disorder, major depressive disorder, and PTSD, with 
alleged intrusive thoughts, and the like, of experiences 
while in the Navy, thus providing an apparent link to 
service.   

Dr. Mandell's report is new, in that the medical evidence was 
previously negative for a service-connectable psychiatric 
disorder.  This evidence is so significant that it must be 
considered to fairly decide the claim.  See Elkins v. West, 
12 Vet. App. 209 (1999).  The Board finds, therefore, that 
new and material evidence pertaining to service connection 
for a psychiatric disorder has been submitted, and the claim 
for service connection for is reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder, 
claimed as a nervous condition, is reopened.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

